                           UNITED STATES DISTRICT COI.IRT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:20-CR-114-01-H

LESLIE TRENT OVERSTREET,
     Defendant.


                  ORDER ACCEPTING REPORT AIID RECOMMENDATION
                     OF TIIE UNITED STATES MAGISTRATE JUDGE
                            CONCER}IING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance wiftt 28 U.S.C.

$   636OX1), the undersigred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Datedluly    L   ,2021



                                            JAMES        SLEYHENDRIX
                                            UNITED        TES DISTRICT JUDGE
